DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-29 and 34 are allowable. The restriction requirement between Inventions I-II and a multitude of Species, as listed in as set forth in the Office action mailed on 04/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/22/2020 is partially withdrawn.  Claims 30-33, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 35-38, directed to a non-elected invention (Invention II) remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Pollack on 03/30/2021.

The application has been amended as follows: 

In the claims:
The claims have been rewritten as follows:

20.      (Currently Amended) A tissue extraction device, comprising: 
an inner bag having an interior;
an outer bag disposed about the inner bag;
a plurality of elongate cutters extending through the interior of the inner bag along an inner surface of the inner bag, wherein each of the plurality of elongate cutters includes a strand and at least one cutting element on the strand, wherein the at least one cutting element includes a cutting edge to cut tissue as the cutter is drawn across tissue, wherein each of the plurality of elongate cutters is configured to be used individually from the other cutters to cut through a tissue specimen disposed in the inner bag using a reciprocating sawing motion; and
a rolling retractor ring, wherein a proximal portion of the inner bag is configured to be rolled around the rolling retractor ring to pull the inner bag away from the outer bag and to pull the tissue specimen inner bag adjacent the plurality of cutters to facilitate engagement between each cutter of the plurality of cutters and the tissue specimen.

21.      (Previously Presented) The tissue extraction device of Claim 20, wherein the cutting element includes a blade on the strand.

22.      (Currently Amended) The tissue extraction device of Claim 20, further including a layer of material coupled to the inner surface of the inner bag, such that a channel is defined between the layer of material and the interior surface of the inner bag, wherein at least one of the elongate cutters extends through the channel.

23.      (Currently Amended) The tissue extraction device of Claim 20, wherein each of the elongate cutters includes eyelets.

24.      (Currently Amended) The tissue extraction device of Claim 23, wherein each of the elongate cutters further includes handles, and further wherein the handles are removably coupled to the eyelets.

25.     (Currently Amended) The tissue extraction device of Claim 20, wherein the rolling retractor ring includes a ring body defining at least one protrusion to engage a portion of the inner bag.

26.     (Currently Amended) The tissue extraction device of Claim 25, wherein a proximal portion of the inner bag defines one or more holes to receive the at least one protrusion of the rolling retractor ring.

rolling retractor ring in place against the frame after the inner bag has been rolled about the rolling ring a plurality of times.

28.     (Previously Presented) The tissue extraction device of Claim 27, wherein the frame defines a downwardly depending wound protector that in turn defines a central opening therethrough to permit the passage of the cutter therethrough, and at least one retainer to secure the cutter in place on the frame. 

29.     (Currently Amended) The tissue extraction device of Claim 20, wherein the rolling retractor ring is configured to permit a user to evert the rolling retractor ring one or more times to induce tension on an inner layer of the inner bag so that the inner layer of the bag pulls a tissue specimen in the inner bag away from the [[an]] outer layer of the bag and firmly hold onto the tissue specimen in preparation for cutting.  

30.     (Currently Amended) The tissue extraction device of Claim 20, further comprising an inner ring that fits within an outer ring, wherein the rolling retractor ring is removably coupled to the outer ring by way of at least one fastener about a circumference of the outer ring.

31.     (Previously Presented) The tissue extraction device of Claim 30, wherein the inner ring is removably coupled to the outer ring by one or more further fasteners.

32.     (Previously Presented) The tissue extraction device of Claim 30, wherein the outer ring includes at least one retractor detent to receive a retractor arm of a retractor.

33.     (Previously Presented) The tissue extraction device of Claim 30, wherein the outer ring includes a plurality of retractor detents, each said retractor detent being configured to receive a retractor arm of a retractor, wherein edges of retractor blades disposed on the retractors overlap one another to cooperatively form an annulus proximate an incision in a patient.  

34.     (Previously Presented) The tissue extraction device of Claim 20, wherein each of the plurality of elongate cutters includes a handle that bears indicia indicative of an order of progression for using each cutter. 

Claims 35-38 have been cancelled.

Drawings
The drawings filed on 05/11/2018 and 09/06/2018 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings have been received on  05/11/2018 09/06/2018 and these drawings have been objected tounder 37 CFR 1.84 for the following reasons: features of certain drawings are shaded black and it is unclear as to which structures the reference numerals are referring to. See Figs. 19A-J, 21-23B, 37B-P, 46A-G, 207A-D, and 212A-215F (additionally, the numbers and reference characters are not plain and legible some of these figures). New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to 
Applicant’s arguments regarding the drawing objections in the response filed 12/18/2020 are acknowledged.  However, the original drawing files under the “supplemental content” tab in PAIR still have legibility issues with respect to certain Figures and their respective features, as noted above.  In other words, it is not a reproduction error in transposing the original drawing file into the entered drawings in PAIR.  For example, with respect to Fig. 19C, it is unclear as to what structures reference numbers 236 and 238 are referring to when referring to the original drawing file under  the “supplemental content” tab in PAIR.  Therefore, the objection to the drawings remains.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of reference is US 2016/0346000 to Abreu (made of record in an IDS dated 09/18/2020) and US 2016/0100857 to Wachli (previously of record).  Wachli generally discloses a tissue extraction device comprising a bag having an interior, and a ring, wherein a proximal portion of the bag is configured to be rolled around the ring to pull the tissue specimen against the inner surface of the bag to allow the specimen to be cut.  Abreu generally discloses a tissue extraction device comprising a bag and a plurality of elongate cutters extending through the interior of the bag which include a strand and a cutting element on the strand including a cutting edge to cut tissue, where the plurality of cutters are individually useable from other cutters to cut through tissue in the bag using a reciprocating sawing motion.  However, neither the combination of references, nor any other prior art of record, teaches or suggests where the device comprises an inner bag and an outer bag, wherein the ring pulls a proximal portion of the inner bag away from the outer bag when the inner bag is rolled around the ring to pull the tissue specimen against the inner surface of the inner bag to facilitate cutting using the plurality of cutters.  Further, there is no apparent reason or motivation to modify the bag as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771